Citation Nr: 0004827	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-34 136A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
condition claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for rectal itching 
claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for hair loss claimed 
as due to undiagnosed illness.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease with duodenitis claimed as due to undiagnosed 
illness.  

5.  Entitlement to service connection for a skin condition 
claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected blurred vision, dizziness and headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1985 to April 1986, on active duty from December 1990 to June 
1991, on active duty for training in July 1993 which has not 
been verified, and on active duty for training from May 1994 
to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm from 
January 13, to May 20, 1991.  

2.  No competent evidence has been submitted to show that the 
veteran currently has current disability manifested by a low 
back pain, rectal itching, hair loss and gastroesophageal 
reflux disease with duodenitis and current skin disability 
due to an undiagnosed illness or other disease or injury 
which was incurred in or aggravated by service.  

3.  The veteran's claim that he currently suffers from an 
acquired psychiatric disorder due to service is plausible.  



CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims of 
service connection for a low back condition, rectal itching, 
hair loss, gastroesophageal reflux disease with duodenitis 
and a skin condition as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an acquired psychiatric 
disorder to include PTSD.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999).  

(The issue referable to the claim for increase is the subject 
of the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be established for disease or injury while on 
active duty for training if it is shown that the disease or 
injury was incurred or aggravated in the line of duty during 
active duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 
1991); 38 C.F.R. § 3.6(a) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  A three-
prong test is used to determine whether a claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  For a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Id.  
A claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  


Service Connection for a Low Back Condition, Rectal Itching, 
Hair Loss, Gastroesophageal Reflux Disease with Duodenitis 
and A skin Condition 
due to Undiagnosed Illness and on a Direct Basis

The Board notes that Congress enacted the Persian Gulf War 
Veteran's Act, Title I of the Veterans Benefit Improvement 
Act of 1994 (P.L. 103-446), effective on November 2, 1994, 
codified as 38 U.S.C.A. § 1117, which authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veteran's Act, VA 
promulgated 38 C.F.R. § 3.317 which defined qualifying 
Persian Gulf service.  The regulation also established the 
presumptive period for service connection and a broad but 
non-exclusive list of signs or symptoms that might be 
representative of undiagnosed illnesses for which 
compensation might be paid.  That presumptive period 
encompasses any such disability that becomes manifest to a 
compensable degree through December 31, 2001.  38 C.F.R. 
§ 3.317.  

At present, the U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has not ruled 
on what constitutes a well-grounded claim under 38 U.S.C. § 
1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued a 
precedential opinion on this subject.  In summary, the 
General Counsel held that a well-grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia Theater of 
Operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

In paragraph 15 of its precedential opinion, the General 
Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

Id.  Further, precedential opinions of the VA General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c).  

The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm from 
January 13, to May 20, 1991.  However, the Board finds that 
the veteran has not submitted well-grounded claims of service 
connection for a low back condition, rectal itching, hair 
loss, gastroesophageal reflux disease with duodenitis and a 
skin condition as due to undiagnosed illness.  The Board 
notes that VA medical examiners have attributed these 
conditions to known diagnoses, i.e., the low back condition 
was diagnosed as back strain; rectal itching was diagnosed as 
probable minor hemorrhoidal problem with no evidence of 
active disease during examination in November 1996 and 
history of probable pustule/abscess with complete resolution 
with treatment in service during basic training in the 
1980's; hair loss was diagnosed as male pattern baldness; the 
gastrointestinal condition has been variously diagnosed as 
gastroesophageal reflux disease, duodenitis, probable 
gastritis and probable esophagitis; and the skin condition 
was diagnosed as tinea corporis.  

While the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a case.  The veteran has speculated that his 
conditions are due to an undiagnosed illness from serving 
during the Persian Gulf War, but the Board finds nothing in 
the claims file to indicate that the veteran is a medical 
professional who would have the expertise to provide an 
opinion as to the questions of medical diagnosis and 
causation presented in this case.   

Regarding service connection for hair loss and a skin 
condition on a direct basis, there is no competent evidence 
of record which would satisfy two of the prongs of the Caluza 
test, i.e., there is no diagnosis of an inservice hair loss 
and a skin condition and no expert medical opinion linking 
any putative disease or injury in service to any current 
disability.  

The veteran's service medical records indicate that the 
veteran had a perirectal abscess in February 1986.  He had an 
attack of acute gastritis in March 1986.  A VA treatment 
record notes that the veteran had another episode in January 
1989.  During active duty for training in July 1993, the 
veteran complained of pain across his lower back after 
pulling a bench section and mechanical low back pain was 
diagnosed.  

VA treatment records note that the veteran complained of low 
back pain in 1995 and 1996, and low back pain was diagnosed.  
VA medical records note that the veteran has been diagnosed 
with several gastrointestinal conditions from 1994 to the 
present.  A VA outpatient treatment record in March 1998 
notes that the veteran stated that he injured his back two 
years previously.  Back strain was diagnosed.  

Regarding the veteran's low back condition, the Board notes 
that the veteran complained of low back pain during active 
duty for training.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. Dec. 29, 1999).  In addition, there is 
no competent evidence of record which would satisfy the third 
prong of the Caluza test, i.e., there is no expert medical 
opinion linking the back strain diagnosed in 1998 with the 
veteran's low back pain reported in service in 1993.  The 
veteran, as a lay witness, is not competent to offer an 
opinion as to its relationship to service.  See Espiritu, 
supra.  

Regarding the veteran's rectal itching, he did have a 
perirectal abscess in service, however, the examiner who 
performed the November 1996 VA examination stated that the 
condition resolved completely in service.  Thus, there is no 
competent evidence of record which would satisfy two prongs 
of the Caluza test, i.e., there is no diagnosis of a current 
disability and no expert medical opinion linking any disease 
or injury in service to any putative current condition.  

Regarding the veteran's gastrointestinal conditions, there is 
no competent evidence of record which would satisfy the third 
prong of the Caluza test, i.e., there is no expert medical 
opinion linking the episode of acute gastritis in service in 
1986 to any current gastrointestinal disability.  

The Board notes the contentions the veteran, his family and 
friends that the above-mentions conditions were incurred in 
service.  Such unsupported personal assertions, however 
sincere, cannot form the basis of a well-grounded claim.  See 
Moray, Espiritu, supra.  

Thus, the veteran's claims of service connection for a low 
back condition, rectal itching, hair loss, gastroesophageal 
reflux disease with duodenitis and a skin condition as due to 
an undiagnosed illness and on a direct basis are not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claims of 
service connection are denied.  

Since the veteran's claims are not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

A review of the correspondence in this case, to include the 
statement of the case and supplemental statement of the case, 
shows that the RO fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a) as the veteran was fully informed of the reason for 
the denial of his claim and was advised of what evidence was 
needed in order to support his claim.  


Service Connection for an Acquired Psychiatric Disorder

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence in the form of a June 1998 VA examination 
report suggesting that the veteran currently suffers from 
major depression caused by events experienced by the veteran 
during his participation in Operation Desert Shield/Storm.  

The Board also notes that the examiner who made this 
statement did not review the veteran's claims file.  The 
veteran's claim therefore meets the requirements set forth in 
Caluza.  Accordingly, the Board finds the veteran has 
submitted a well-grounded claim of service connection for an 
acquired psychiatric disorder.  



ORDER

Service connection for a low back condition, rectal itching, 
hair loss, gastroesophageal reflux disease with duodenitis 
and a skin condition as due to undiagnosed illness and on a 
direct basis is denied, as well-grounded claims have not been 
submitted.  

As the veteran has submitted a well-grounded claim of service 
connection for an acquired psychiatric disorder to include 
PTSD, the appeal to this extent is allowed and is subject to 
further action as discussed hereinbelow.  


REMAND

The veteran claims he suffers from depression, sleep 
problems, nightmares, fatigue, irritability and mood swings 
due to his participation in Operation Desert Shield/Storm.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim for service connection 
for a psychiatric disorder, VA has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a).  The duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Regarding the veteran's claim for an increased rating for 
service-connected blurred vision, dizziness and headaches, 
the Board notes that the veteran essentially claims that his 
symptoms have increased since his last VA examination in 
November 1996.  Therefore, the veteran should be afforded 
another examination.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for an 
acquired psychiatric disorder and the 
service-connected blurred vision, 
dizziness and headaches since March 1999.  
The RO should request the veteran to 
furnish signed authorizations for release 
of any private medical records, if 
applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The examiner 
should offer an opinion, based on his/her 
review of the case, as to the medical 
probability that any currently 
demonstrated psychiatric disability is 
due disease or injury which was incurred 
in or aggravated by service.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner prior to the 
examination.  

3.  The veteran should be afforded a VA 
examination, to determine the current 
severity of the service-connected blurred 
vision, dizziness and headaches.  All 
special studies and tests should be 
undertaken.  The claims folder should be 
made available to the examiner prior to 
the examination.  

4.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claims should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his attorney should be furnished with 
a supplemental statement of the case and 
should be given an opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

